Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Non-elected claims  without traverse 31-33 have been canceled.
Claims 14-30 are allowed. The following is an examiner’s statement of reasons for allowance:   
The prior art does not disclose a device for monitoring a power semiconductor die coated with a metallization having a combination of  at least one power semiconductor die coated with a metallization at least one light guide having two opposite ends, a first end being able to be connected at least to a light source and to a light receiver, the second end being permanently fixed facing to a surface of the metallization such that to form a light path towards said surface and a light path from said surface; and an assembling material for use with the second end of the at least one light guide and the surface of the metallization to preserve a transparency of the device, wherein the second end of the at least one light guide is located approximately at the middle of the at least one power semiconductor die and directly adjacent to the metallization, such that the second end of the at least one light guide is not disposed within the metallization as recited in claim 14. Claims 15-27 and 30 depend from allowed claim 14, they are also allowed accordingly. 
	The prior art does not disclose a device for monitoring power semiconductor dies coated with a metallization having a combination of  at least two power semiconductor dies coated with a metallization and each associated to a respective light guide, each having a first end and a second opposite end, the two first ends being connected to a common light source through a light splitter and being connected to a common light receiver through a light coupler, the two second ends being permanently fixed facing to the surface of the respective metallization such that to form a respective light path until said surface and/or a respective light path from said surface as recited in claim 28.
	The prior art does not disclose A device for monitoring power semiconductor dies coated with a metallization having a combination of   N power semiconductor dies coated with a metallization, N being greater or equal to two, and a common light guide, said light guide including N distinct second ends being permanently fixed facing to a respective surface of each metallization such that to form a light path until a first of the N surfaces and to form a light path from the last of the N surfaces, said light guide further including N-1 intermediate light paths between the second ends each arranged to collect a light beam reflected from one of the N surfaces and to guide said light beam until another surface of the N surfaces as recited in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867